                                IN UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS                      FILED: 1/28/21
                                            SHERMAN DIVISION                      U.S. DISTRICT COURT
                                                                                EASTERN DISTRICT COURT
                                                                                DAVID $2 722/(, CLERK
                                          DATE: 1/28/2021

MAGISTRATE JUDGE                                           COURT REPORTER: Digital Recording

Christine A. Nowak                                         COURTROOM DEPUTY: K. Lee
  USA v. Guy Wesley Reffitt                        4:21MJ51-1 CAN


  ATTORNEYS FOR PLAINTIFF                                ATTORNEYS FOR DEFENDANT
  Will Tatum, AUSA                                       Brian O’Shea, FPD

On this day, came the parties by their attorneys and the following proceedings were held in Sherman, TX:

 TIME:         MINUTES: IDENTITY/ARRAIGNMENT/DETENTION HEARING
 12:56 p.m.    Case called. Appearances noted. Court outlines status of case. Defendant placed under oath.
               Defendant admonished regarding rights. Defendant is provided a copy of the new charging
               instrument (Indictment). Defendant waives identity hearing. Defendant advised of right to
               transfer. Defendant waives reading of Indictment. Government summarizes charges.
 1:01 p.m.     Government persists in request to detain defendant. Defendant signs Rule 5 waiver and
               requests transfer to District of Columbia for further proceedings, including specifically any
               detention hearings. Court finds waiver is knowingly and voluntarily given and will sign Order
               of Commitment to Another District. Defendant advises Court that he will retain counsel prior
               to appearance in District of Columbia.
 1:04 p.m.     Defendant remanded to custody. Court adjourned.


                                                   DAVID O'TOOLE, CLERK

                                                   BY:     Karen Lee
                                                           Courtroom Deputy Clerk
